J-S38030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: R.S., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.D. NATURAL FATHER             :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 356 WDA 2018

                    Appeal from the Decree February 2, 2018
     In the Court of Common Pleas of Blair County Orphans’ Court at No(s):
                             CP-07-DP-00126-2017

    IN RE: G.A.D., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.D., NATURAL FATHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 357 WDA 2018

                    Appeal from the Decree February 2, 2018
     In the Court of Common Pleas of Blair County Orphans’ Court at No(s):
                             CP-07-DP-00040-2017

BEFORE: BOWES, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 09, 2018

        S.D. (Father) appeals from the decrees dated February 1, 2018, and

entered February 2, 2018, granting the petitions filed by the Blair County

Children, Youth and Families agency seeking to involuntarily terminate his

parental rights to his minor children, R.S., a female born in November of 2015,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38030-18


and G.A.D., a male born in June of 2013 (collectively, the Children), with

A.M.S. (Mother), pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2),

(5), (8), and (b).1 We vacate and remand with instructions, as set forth below.

       The underlying facts regarding the termination of Father’s parental

rights are not pertinent to our disposition. Of relevance to this appeal, G.A.D.

was over four years old at the time of the termination hearings. R.S. turned

two years old a few months before the hearings.

       In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality), the

Pennsylvania Supreme Court concluded that 23 Pa.C.S. § 2313(a) requires

that counsel be appointed to represent the legal interests of a child involved

in a contested involuntary termination proceeding. L.B.M., 161 A.3d at 180.

Four Justices in L.B.M., however, agreed that a guardian ad litem (GAL) could

fulfill the role required by Section 2313(a), if there was no conflict between a

child’s legal interests and best interests. In re T.S., 192 A.3d 1080, 1082

(Pa. 2018) (noting that only three members of the Pennsylvania Supreme

Court agreed that “there must always be a separate attorney representing the

child’s legal interests”); see also L.B.M., 161 A.3d at 184 (Saylor, C.J.,

concurring, joined by Todd, J.) (emphasizing that the propriety of permitting


____________________________________________


1 In separate decrees dated February 1, 2018 and entered February 2, 2018,
the trial court also involuntarily terminated the parental rights of Mother to
the Children pursuant to section 2511(a)(1), (2), (5), (8), and (b) of the
Adoption Act. Mother is not a party to this appeal, nor has she filed her own
appeal.


                                           -2-
J-S38030-18


a GAL to serve as both legal and best-interests counsel “should be determined

on a case-by-case basis, subject to the familiar and well-settled conflict of

interest analysis”).

      In In re T.M.L.M., 184 A.3d 585 (Pa. Super. 2018), this Court sua

sponte reviewed the record to ascertain the scope of the representation by

the GAL. T.M.L.M., 184 A.3d at 589-90. The Court ascertained that the GAL

had an opportunity to make a statement, at which counsel stated she did not

meet with the Child or talk with the Child directly. Id. at 589. The Court

continued as follows:

      Notably, we are unable to locate any place in the record, in this
      statement or otherwise, where [the GAL] set forth Child’s
      preferred outcome. Nor did [the GAL] indicate that she was
      unable to ascertain Child’s preferred outcome due to Child’s age,
      development, or other reason. In fact, she freely admitted that
      she did not even attempt to interview Child.

Id. at 589-90 (footnote omitted).

      In T.S., the Pennsylvania Supreme Court addressed whether a GAL

could represent the legal and best interests of children who were two and

three years old. T.S., 192 A.3d at 1089. The parties, however, had agreed

that because of the children’s ages, they could not “have formed a subjective,

articulable preference to be advanced by counsel during the termination

proceedings.” Id. (footnote omitted). The question before that Court was

whether a GAL could represent the legal interests of such children when the

children’s preference were not ascertainable. Id. The Court held that “if the




                                    -3-
J-S38030-18


wishes of the child cannot be ascertained, the GAL has no duty to ‘advise the

court’ of such wishes.” Id.

       Instantly, at the termination hearings, the GAL advised the court that

she was satisfied she could represent the interests of the Children.      N.T.,

1/4/18, at 8; 1/31/18, at 6. Like the GAL in T.M.L.M., however, the GAL did

not express G.A.D.’s preferred outcome or that G.A.D. was unable to ascertain

his preferred outcome due to his age, development, or some other reason.

See T.S., 192 A.3d at 1089; T.M.L.M., 184 A.3d at 589-90. Unlike the parties

in T.S., there was no agreement that G.A.D. could not express his wishes.2

Cf. T.S., 192 A.3d at 1089.

       Accordingly, without some on-the-record statement by the GAL as to

G.A.D.’s preferences or his inability to express his preferences, we vacate the

decree terminating Father’s parental rights as to G.A.D. See T.M.L.M., 184
A.3d at 589-90. We remand to have the GAL notify the orphans’ court as to

whether the result of the underlying proceeding is consistent with G.A.D.’s

legal interests or whether the GAL believes a new hearing is necessary in order

for the child’s legal interests to be represented. See id. at 591. The GAL

must document with the trial court her appropriate consultation with G.A.D.

See id.


____________________________________________


2 We acknowledge that R.S. was slightly over two years old at the time of the
termination hearing. No party has suggested that R.S. would have been able
to articulate her preference to the GAL. See T.S., 192 A.3d at 1089.


                                           -4-
J-S38030-18


      Furthermore, our review of the record reveals deficiencies in the trial

court’s 23 Pa.C.S. § 2511(b) analysis. By way of background, the trial court

opined as follows:

      We accept that the Father loves both of his children and has a
      bond with them. There was a period of time when he had both in
      his custody, but the evidence establishes that during this time, he
      resided in his mother’s home and they essentially had a shared
      arrangement of caring for the children. The Father has never had
      exclusive custody of his children. Whatever bond may exist
      between the children and their Father is outweighed by their need
      for safety, stability and permanency.

Id. at 20-21. The trial court noted that Father attempted to visit the Children

several times but the foster parents kept making excuses. Id. at 20. The

trial court justified their excuses based on Father’s admission he was using

illegal drugs at that time. Id. at 20-21. But the trial court, other than quoting

section 2511(b), did not explicitly engage in a section 2511(b) analysis,

including the effect of severing the bond on the Children.

      On appeal, Father contends that he offered uncontested evidence of his

strong bond with the Children. Father’s Brief at 17. Specifically, Father states

that his relationship with G.A.D. was amazing and they were “inseparable.”

Id. Father points out that because of his incarceration, he could not afford to

communicate with Children. Id. He maintains that the record lacks sufficient

evidence of the impact of severing his parental bond. Id. at 17-18.

      The standard of review is abuse of discretion. In re Adoption of S.P.,

47 A.3d 817, 826-27 (Pa. 2012). Section 2511(b) follows:




                                      -5-
J-S38030-18


       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(b).

       This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child under section 2511(b).

See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en

banc).

       [I]f the grounds for termination under subsection (a) are met, a
       court shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The
       emotional needs and welfare of the child have been properly
       interpreted to include intangibles such as love, comfort, security,
       and stability. [T]his Court [has] held that the determination of
       the child’s needs and welfare requires consideration of the
       emotional bonds between the parent and child. The utmost
       attention should be paid to discerning the effect on the child of
       permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal quotation marks,

brackets, and citations omitted).3

____________________________________________


3 When evaluating a parental bond, “the court is not required to use expert
testimony. Social workers and caseworkers can offer evaluations as well.
Additionally, section 2511(b) does not require a formal bonding evaluation.”
In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations omitted).



                                           -6-
J-S38030-18


       A parent’s abuse and neglect are likewise a relevant part of this analysis

because a conclusion that

       a child has a beneficial bond with a parent simply because the
       child harbors affection for the parent is not only dangerous, it is
       logically unsound. If a child’s feelings were the dispositive factor
       in the bonding analysis, the analysis would be reduced to an
       exercise in semantics as it is the rare child who, after being subject
       to neglect and abuse, is able to sift through the emotional
       wreckage and completely disavow a parent. . . . Nor are we of
       the opinion that the biological connection between [the parent]
       and the children is sufficient in of itself, or when considered in
       connection with a child’s feeling toward a parent, to establish a de
       facto beneficial bond exists.         The psychological aspect of
       parenthood is more important in terms of the development of the
       child and [his or her] mental and emotional health than the
       coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (citations and quotation

marks omitted).

       “In addition to a bond examination, the court can equally emphasize the

safety needs of the child under” a section 2511(b) analysis.           See In re

K.Z.S., 946 A.2d at 763 (emphasis in original) (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests). Finally,




____________________________________________


Although “the wise approach is to have a bonding evaluation and make it part
of the certified record[, t]here are some instances . . . where direct
observation of the interaction between the parent and the child is not
necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa. Super. 2008) (citation omitted).


                                           -7-
J-S38030-18


this Court has held that a parent’s love of his or her child, alone, does not

preclude termination. See In re L.M., 923 A.2d 505, 512 (Pa. Super. 2007).

      Here, the trial court acknowledged Father’s bond with Children and

opined that any such bond must be secondary to the Children’s rights to

safety, stability, and permanency. But the court’s opinion did not discuss, let

alone indicate it paid “utmost attention” to the effect of permanently severing

the Children’s parental bond, given its apparent emphasis on the Children’s

safety needs. See In re T.S.M., 71 A.3d at 267; see In re K.Z.S., 946 A.2d

at 763; see generally 23 Pa.C.S. § 2511(b).

      We therefore vacate without prejudice the remaining decree for R.S.,

and remand with instructions. With respect to G.A.D., the court must comply

with our instructions, as set forth above. If a new hearing is not required for

G.A.D., the court must then prepare a supplemental opinion addressing

section 2511(b) properly for both children. Nothing within this memorandum

should be construed as preventing the trial court from reentering its original

decrees, contingent upon clarification of G.A.D.’s legal interests and discussion

of section 2511(b) regarding the Children.         The court also retains the

discretion to schedule an additional hearing, if it determines the record is

deficient.

      Decrees vacated without prejudice. Case remanded with instructions.

Jurisdiction relinquished.




                                      -8-
J-S38030-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2018




                          -9-